Appeal by the defendant from a *362judgment of the Supreme Court, Kings County (Kreindler, J.), rendered December 4, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant and his codefendant James Bumpus were tried together for the felony murder of Hector Rodriguez. We have already reviewed and affirmed Bumpus’s conviction (People v Bumpus, 163 AD2d 484). In so doing, we rejected the arguments raised in this appeal concerning the alleged improper use of Grand Jury testimony of prosecution witnesses for impeachment purposes, the closure of the courtroom to spectators in order to conduct a brief hearing, as well as the sufficiency and weight of the evidence and we find that these contentions similarly lack merit within the context of the present appeal. As for the defendant’s contentions concerning the remarks of the prosecutor which were not raised in the previous appeal, we find them to be either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Lawrence, J. P., Kooper, Harwood and Balletta, JJ., concur.